Judgment reversed, on the law and the facts, and indictment dismissed. Memorandum: The 22-month delay between defendant’s arrest and his trial violated his right to a speedy trial guaranteed by statute (CPL 30.20) and the Constitution (US Const 6th Amend; Klopfer v North Carolina, 386 US 213). Defendant was arrested on July 23, 1981. On December 17, 1981 the People announced on the record that they were ready for trial, yet defendant was not brought to trial until May 31, 1983. Examining the factors set forth in People v Taranovich (37 NY2d 442, 445), we find that the extent of the delay was excessive (see, People v Johnson, 38 NY2d 271; People v Bryant, 12 NY2d 719) and that the People failed to establish justification or reasonable excuse for the delay. Although defendant was charged with robbery in the first degree, grand larceny and criminal possession of stolen property, this was a relatively simple case involving no complex legal theories and the evidence and witnesses were available to the People from the outset. Because of his inability to make bail, defendant was incarcerated for almost one year. Further, he claims that he was prejudiced because his alibi witness was rendered more vulnerable on cross-examination because his memory of the events in question was not as vivid as it would have been if he had testified in closer proximity to those events. The People contend that during a portion of this period defendant was being tried on a subsequent indictment. The fact that defendant was tried on a subsequent charge, or even that he was incarcerated on another charge, provides no reasonable excuse for not bringing him to trial on the instant charge (see, People v Singer, 44 NY2d 241, 254; People v Prosser, 309 NY 353). It is the obligation of the People to bring an accused to trial promptly and this they failed to do (see, People v Singer, supra; People v Prosser, supra)
All concur, except Hancock, Jr., J. P., who dissents and votes to affirm in the following memorandum.